ORDER
Upon consideration of the remand of this ease to this court for reconsideration in light of Gitlitz v. Commissioner, 531 U.S. 206, 121 S.Ct. 701, 148 L.Ed.2d 613 (2001), and of the parties’ 7th Cir. R. 54 statements, in which both agree that the proper disposition is to vacate our previous decision, reverse the decision of the Tax Court, and remand to that court with directions to enter judgment for the taxpayers, it is ordered that our previous decision is vacated, the decision of the Tax Court is reversed, and the case is remanded to that court with directions to enter judgment for the taxpayers.